
	
		II
		110th CONGRESS
		2d Session
		S. 3656
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 17), 2008
			Mr. Schumer (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To preserve access to healthcare under the Medicare and
		  Medicaid programs.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Preserving Access to Healthcare
			 (PATH) Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Temporary non-application of Medicare phased-out
				indirect medical education adjustment factor.
					Sec. 3. Delay in implementation of Medicaid outpatient hospital
				services regulation.
					Sec. 4. Delay in phase out of the Medicare hospice budget
				neutrality adjustment factor.
					Sec. 5. Treatment of certain Medicaid family demonstration
				project.
					Sec. 6. Delay in implementation of certain provisions relating
				to Medicare rural health clinics and federally qualified health
				centers.
					Sec. 7. Mandatory State use of National Correct Coding
				Initiative.
					Sec. 8. Medicaid Improvement Fund technical
				correction.
					Sec. 9. Funding for the Medicare Improvement Fund.
				
			2.Temporary
			 non-application of Medicare phased-out indirect medical education adjustment
			 factor
			(a)In
			 generalNotwithstanding any other provision of law, during the
			 period beginning on October 1, 2008, and ending on March 31, 2009, section
			 412.322 of title 42, Code of Federal Regulations, shall be applied without
			 regard to paragraph (c) of such section.
			(b)No effect on
			 subsequent periodsNothing in subsection (a) shall be construed
			 as having any effect on the application of section 412.322 of title 42, Code of
			 Federal Regulations, after March 31, 2009.
			3.Delay in
			 implementation of Medicaid outpatient hospital services
			 regulationNotwithstanding any
			 other provision of law, during the 6-month period that begins on the date of
			 enactment of this Act, the Secretary of Health and Human Services shall not
			 finalize or otherwise implement provisions contained in the proposed rule
			 published on September 28, 2007, on pages 55158 through 55166 of volume 72,
			 Federal Register (relating to parts 440 and 447 of title 42, Code of Federal
			 Regulations).
		4.Delay in phase out of
			 the Medicare hospice budget neutrality adjustment factorNotwithstanding any other provision of law,
			 including the provisions contained in the final rule published on August 8,
			 2008, on pages 46464 through 46522 of volume 73, Federal Register (relating to
			 part 418 of title 42, Code of Federal Regulations), the Secretary of Health and
			 Human Services shall not phase out or eliminate the budget neutrality
			 adjustment factor in the Medicare hospice wage index prior to April 1,
			 2009.
		5.Treatment of
			 certain Medicaid family demonstration projectThe Secretary of Health and Human Services,
			 acting through the Administer of the Centers for Medicare & Medicaid
			 Services and upon the request of the State of California, shall extend
			 approval, and full Federal financial participation, of the State's Medicaid
			 family planning demonstration project, which was approved under a waiver
			 pursuant to section 1115 of the Social Security Act, until June 30, 2009, under
			 the eligibility requirements and processes that were in place for such project
			 as of the date before the first extension period for such project.
		6.Delay in
			 implementation of certain provisions relating to Medicare rural health clinics
			 and federally qualified health centersNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall not, prior to April 1, 2009,
			 take any action (through promulgation of regulation, issuance of regulatory
			 guidance, or other administrative action) to—
			(1)finalize or
			 otherwise implement provisions contained in the proposed rule published on June
			 27, 2008, on pages 36696 through 36719 of volume 73, Federal Register, that
			 relate to—
				(A)decertifying
			 rural health clinics under the Medicare program under title XVIII of the Social
			 Security Act that are determined to no longer be in nonurbanized areas;
			 and
				(B)changes in the
			 payment methodology for rural health clinics and federally qualified health
			 centers under the Medicare program as described in sections 405.2410 and
			 405.2466(b)(1)(iii) of title 42, Code of Federal Regulations; or
				(2)promulgate or
			 implement any rule or provisions similar to the provisions described in
			 paragraph (1).
			7.Mandatory State
			 use of National Correct Coding Initiative
			(a)In
			 generalSection 1903(r) of
			 the Social Security Act (42 U.S.C. 1396b(r)) is amended—
				(1)in paragraph
			 (1)(B)—
					(A)in clause (ii), by striking
			 and at the end;
					(B)in clause (iii),
			 by adding and after the semicolon; and
					(C)by adding at the
			 end the following new clause:
						
							(iv)effective for
				claims filed on or after October 1, 2009, incorporate compatible methodologies
				of the National Correct Coding Initiative administered by the Secretary (or any
				successor initiative to promote correct coding and to control improper coding
				leading to inappropriate payment) and such other methodologies of that
				Initiative (or such other national correct coding methodologies) as the
				Secretary identifies in accordance with paragraph
				(3);
							;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(3)Not later than September 1, 2009, the
				Secretary shall do the following:
							(A)Identify those methodologies of the
				National Correct Coding Initiative administered by the Secretary (or any
				successor initiative to promote correct coding and to control improper coding
				leading to inappropriate payment) which are compatible to claims filed under
				this title.
							(B)Identify those methodologies of such
				Initiative (or such other national correct coding methodologies) that should be
				incorporated into claims filed under this title with respect to items or
				services for which States provide medical assistance under this title and no
				national correct coding methodologies have been established under such
				Initiative with respect to title XVIII.
							(C)Notify States of—
								(i)the methodologies identified under
				subparagraphs (A) and (B) (and of any other national correct coding
				methodologies identified under subparagraph (B)); and
								(ii)how States are to incorporate such
				methodologies into claims filed under this title.
								(D)Submit a report to Congress that
				includes the notice to States under subparagraph (C) and an analysis supporting
				the identification of the methodologies made under subparagraphs (A) and
				(B).
							.
				(b)Extension for
			 state law amendmentIn the case of a State plan under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of
			 Health and Human Services determines requires State legislation in order for
			 the plan to meet the additional requirements imposed by the amendment made by
			 subsection (a)(1)(C), the State plan shall not be regarded as failing to comply
			 with the requirements of such title solely on the basis of its failure to meet
			 these additional requirements before the first day of the first calendar
			 quarter beginning after the close of the first regular session of the State
			 legislature that begins after the date of enactment of this Act. For purposes
			 of the previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
			8.Medicaid
			 Improvement Fund technical correction
			(a)In
			 generalSection 1941(b)(1)(B)
			 of the Social Security Act, as added by section 7002(b) of the Supplemental
			 Appropriations Act, 2008, is amended by inserting each of after
			 for.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the enactment of the Supplemental Appropriations Act, 2008 (Public
			 Law 110–252).
			9.Funding for the
			 Medicare Improvement FundSection 1898(b)(1) of the Social Security
			 Act, as added by section 7002(a) of the Supplemental Appropriations Act, 2008
			 (Public Law 110–252) and as amended by section 188(a)(2) of the Medicare
			 Improvements for Patients and Providers Act of 2008 (Public Law 110–275) and by
			 section 6 of the QI Program Supplemental Funding Act of 2008, is amended by
			 striking $2,290,000,000 and inserting
			 $2,590,000,000.
		
